DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The present Office Action is in response to the Applicant’s claim amendments and remarks submitted 08/11/2021. Applicant’s response and accompanying documents submitted 10/28/2021 regarding Application No. 16/098,527 are not considered to be material to the patentability of the instant application and therefore will not be addressed below. See MPEP 724.05(II) and the Petition Decision dated 01/28/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 sets forth selecting quantities of Al from 7.04-7.20 molar equivalents and quantities of TiO2 from 3.12-3.6 molar equivalents; however, claim 13, from which claim 18 depends, already sets forth selecting quantities of Al and TiO2 in molar equivalents according to a formula including the portion: (7 + x)Al + 3(1+x)TiO2-, wherein x ranges from 0.04-0.20. Therefore, claim 13 already requires the same molar equivalent ranges of Al and TiO-2 set forth in claim 18, and claim 18 is not seen to further limit the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 20, 22, 24-25, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over D. Horvitz et al. (NPL "In situ processing of dense Al2O3–Ti aluminide..." hereinafter referred to as "Horvitz").
Regarding claims 13, 18, 20, 22, 24-25, and 32-33,  Horvitz teaches a method of fabricating in situ alumina-TiAl/Ti3Al interpenetrating phase composites (Pg. 947 – Abstract), including 42-48 at% Al in the aluminide with two phases of γTiAl + α2-Ti3Al (Pg. 952 – Left column), the method including steps of: 
preparing compacts from a powder blend of Al and TiO2, preheating the compacts to 950ºC, and initiating a thermal explosion reaching 1900-2000ºC (Pg. 948 – Experimental Procedure, Pg. 950 – Fig. 6, Pg. 952 – Left column), and further it is implicit that when samples are unloaded from the heating apparatus (Pg. 949 – Left column), cooling takes place. The preheating step in Horvitz exceeds a melting temperature of Al, and the reaction temperature range achieved exceeds at least an α-transus temperature for 48 at% Al of 1375ºC.
Horvitz is silent on the formula in the instant claims; however, Horvitz teaches using 7 moles Al to 3 moles TiO2 to yield 2 moles Al2O3 and 3 moles total TiAl phases (Pg. 948 – Experimental Procedure, Pg. 949 – Results and Discussion), the molar ratios used in Horvitz fall significantly close to the molar equivalent ranges in the instant claims of 7.04-7.20 Al, 3.12-3.6 TiO2, 1.8-2.76 TiAl and 0.12-0.6 Ti3Al (2.4-2.88 total TiAl phases), and 2.08-2.4 Al2O3. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 2O3 composite. See MPEP 2144.05(I). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over D. Horvitz et al. (NPL "In situ processing of dense Al2O3–Ti aluminide..." hereinafter referred to as "Horvitz") as applied to claim 13 above, and further in view of Zhang et al. (NPL "Mechanical Properties and Microstructure of Al2O3/TiAl..." hereinafter referred to as "Zhang").
Regarding claim 19, Horvitz does not teach adding at least one of the alloying elements as claimed to the metallic matrix composite. 
Zhang teaches a method for fabricating in situ Al2O3/TiAl composites including a γTiAl/α2-Ti3Al matrix and dispersive Al2O3 reinforcing phases (Pg. 73, Abstract and Pg. 74, Sec. 2 – Experimental Procedure). Zhang teaches additions of V and Cr included in Al2O3/TiAl matrix composite as being effective for improving strength, room temperature ductility, and toughness (Pg. 78, Sec. 3.3 – Strengthening and toughening mechanisms). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fabricating alumina-TiAl composites in Horvitz to include adding contents of V and Cr to the metallic matrix composite as taught by Zhang in order to improve strength, room temperature ductility, and toughness of the composite.   

Response to Arguments
Applicant's arguments filed 08/11/2021 with regards to the teachings of Horvitz have been fully considered but they are not persuasive.
2:Al), Horvitz does not render obvious the step in the instant claim of selecting quantities of aluminum and titanium dioxide in molar equivalents in accordance with the formula:                         
                            
                                
                                    7
                                    +
                                    x
                                
                            
                            A
                            l
                            +
                            3
                            
                                
                                    1
                                    +
                                    x
                                
                            
                            T
                            i
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                            →
                            3
                            
                                
                                    1
                                    -
                                    2
                                    x
                                
                            
                            T
                            i
                            A
                            l
                            +
                            3
                            
                                
                                    X
                                    T
                                    i
                                
                                
                                    3
                                
                            
                            A
                            l
                            +
                            2
                            (
                            1
                            +
                            x
                            )
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    , wherein x ranges from 0.04-0.20. The Examiner does not concur. The starting reactant quantities in Horvitz of 3TiO2 and 7Al fall within ~3.85% and ~0.57% of the starting quantities of TiO2 and Al in the instant claim (x = 0.04, 3.12TiO2, 7.04Al), respectively. The Al and TiO2 molar ratios used in Horvitz are seen to fall significantly close to the quantities required in the instant claims. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would have expected similar properties to result. Furthermore, Applicant has provided no evidence of a criticality or unexpected results from the Al and TiO2 molar quantities in the claimed formula. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(III)(B). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)(II). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736